Title: From John Adams to United States Congress, 23 January 1798
From: Adams, John
To: United States Congress




Gentlemen of the Senate and Gentlemen of the House of Representatives
United States January 23d 1798

At the commencement of this session of Congress, I proposed in course of it, to communicate to both Houses, further information, concerning the situation of our Affairs, in the territories of the United States, situated on the Missisipi River, and in its Neighbourhood; our Intercourse with the Indian Nations; our Relations with the Spanish government, and conduct of their officers and Agents—This information will be found in a Report of the Secretary of State and the documents attending it, which I now present to the Senate and House Representatives

John Adams